DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II and Species V, in the reply filed on September 24, 2021, is acknowledged.  The traversal is on the ground(s) that there is no serious burden in searching the Groups together, and that the Restriction Requirement has not provided any detailed reasons specific to Applicants’ claims that justify a serious burden.  This is not found persuasive because, as set forth in the Restriction Requirement of March 29, 2021, all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required based at least on inventions having acquired a separate status in the art in view of their different classification and inventions requiring a different field of search.
Applicants further argue that the Examiner has not provided any evidence to support the statement that the product can be made by a materially different method. This is not found persuasive because there is no requirement in the product for such a temperature limitation. Additionally, once the melting point is exceeded, such as greater than the melting point but less than 2°C above the melting point, one of ordinary skill would expect that the result would be same.  Applicants have not provided evidence to the contrary.
Applicants further argue that the Restriction Requirement has provided no reasons or evidence to substantiate the election of species requirement.  This is not found persuasive because the species are clearly mutually exclusive and require a different field of search. For 
Claims 60-84, 95 and 96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 85-94, claim 85 recites at least one calcium carbonate-containing filler material, made according to the process of claim 60.  However, claim 60 has been withdrawn, as being directed to a nonelected invention.  Since a claim cannot be dependent from a withdrawn claim, it is unclear what the scope of the claims necessarily entail.
Regarding claim 88, the claim recites that the treatment layer further comprises at least one organic material such as polysiloxanes.  It is unclear if the recitation of “such as polysiloxanes” is a required element or merely suggestive of an embodiment and not required by 
Regarding claims 89, 91, and 92, the claims each recite amounts or polymers comprising preferable amounts or polymers.  The scope of the claim is unclear and therefore indefinite as to whether the limitations following “preferably” are necessarily required or are merely suggestive of preferred embodiments.  
Regarding claims 91 and 94, the claims recites polymers or articles “selected from the group comprising” various polymers and products.  It is unclear if Applicants intended to recite the limitation as recited, or if Applicants intended to recite a Markush group, but cited it improperly. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.
Additionally, regarding claim 94, the claim recites articles comprising products and the like.  It is unclear in what manner additional unrecited products are like any or all of the recited products, thereby rendering the claim indefinite.  For example, additional unrecited products may be “like” the recited products in use, structure, composition or other properties.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 85-87 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,328,041 to Wilson in view of US Pub. No. 2009/0324979 to Roussel
Regarding claims 85-87 and 89, Wilson teaches comminuted inorganic materials, wherein a composition of matter is provided comprising the reaction product of a comminuted inorganic material and a substituted succinic anhydride (Wilson, Abstract).  Wilson teaches that examples of substituted succinic anhydrides include octadecenylsuccinic anhydride (Id., column 3 lines 46-50) and that the inorganic material is calcium carbonate having a particle size preferably from 0.1 micron to 500 micron (Id., column 5 lines 28-47).  Wilson teaches that the amount of succinic anhydride reacted may be at least 0.01 part preferably from 0.1 to 5 parts per 100 parts of inorganic solid (Id., column 4 lines 20-50), wherein the reaction may be carried out neat or in an organic medium (Id., column 4 line 65 to column 5 line 4).  Note that the salty reaction product, such as a calcium salt, appears to be inherent to the reaction described in Wilson.  
2/g (Id., paragraph 0020).  Roussel teaches that the calcium carbonate is preferably a natural ground calcium carbonate, such as calcium carbonate derived from marble (Id., paragraph 0021).  Roussel teaches drying the ground calcium carbonate (Id.).  Therefore, the residual moisture content based on the dry weight of the filler material would appear to be about 0%.
It would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of Wilson, wherein the calcium carbonate is ground calcium carbonate having the structural characteristics, such as within the claimed ranges, as taught by Roussel, motivated by the desire of forming a conventional surface modified calcium carbonate having characteristics known to be predictably suitable for such materials.
Regarding the claimed amount of the treatment layer, the prior art combination teaches that the amount of succinic anhydride reacted may be at least 0.01 part preferably from 0.1 to 5 parts per 100 parts of inorganic solid, which overlaps with the claimed ranges.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of the prior art combination, and adjusting, varying and optimizing the amount of succinic anhydride, such as within the claimed ranges, motivated by the desire of forming a conventional surface modified calcium carbonate based on the totality of the teachings of the prior art combination.
Regarding claim 86, the prior art combination does not appear to teach the specifically claimed molar ratio.  However, the prior art combination teaches the combination of a reaction product of calcium carbonate and a succinic anhydride, such as dodecenylsuccinic anhydride and octodecenylsuccinic anhydride, which are suitable for the claimed invention. Additionally, the prior art combination teaches overlapping amounts of succinic anhydride and inorganic solid.  Therefore, it is reasonable for one of ordinary skill in the art to expect that the molar ratio would be present based on the totality of the teachings of the prior art.  
Alternatively, it would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of the prior art combination, and adjusting and varying the amount of succinic anhydride and calcium carbonate, such as within the claimed ranges thereby resulting in the claimed molar ratio, as suggested by Wilson, motivated by the desire of forming a conventional surface modified calcium carbonate based on the totality of the teachings of the prior art combination.


Claim 88 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Roussel, as applied to claims 85-87 and 89 above, and further in view of USPN 4,876,152 to Kang.
Regarding claim 88, the prior art combination teaches that the reaction products of the succinic anhydrides with inorganic materials takes place on the surface of the inorganic filler, forming a hydrophobic surface layer on the inorganic solid (Wilson, column 4 lines 20-50).  The prior art combination does not appear to teach the incorporation of a polysiloxane.  However, Kang teaches compositions for rendering surfaces water repellent, comprising the reaction product of a polysiloxane with a succinic anhydride (Kang, Abstract).  Kang teaches that the compositions can be diluted based on the concentration on the material (Id., column 3 line 50 to column 4 line 25).  
It would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of the prior art combination, and additionally including a polysiloxane, as taught by Kang, motivated by the desire of forming a conventional surface modified calcium carbonate having improved water repellency.

Claims 90-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Roussel, as applied to claims 85-87 and 89 above, and further in view of WO 2008/077156 to McAmish.
Regarding claims 90-94, Wilson teaches that the invention may achieve a product comprising natural or synthetic polymers which may contain particulate or fibrous inorganic materials which reinforce, pigment or chemically react with the polymer to produce a product 
It would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of the prior art combination, wherein the coated inorganic material is combined with a polymeric resin, such as a polyolefin or polyamide, in amounts, such as within the claimed range, to be used in a polymer composition or fiber for use in filtration products, as taught by McAmish, motivated by the desire of forming a conventional surface modified calcium carbonate for use in a manner known 
Regarding claim 92, the prior art combination teaches forming a polymer composition as a masterbatch comprising a concentration of filler in the claimed range (McAmish, paragraph 050).  Therefore, it would have been obvious to one of ordinary skill in the coated inorganic material art at the time the invention was made to form the treated inorganic material of the prior art combination, wherein fiber is formed from a masterbatch, as taught by McAmish, motivated by the desire of forming a conventional surface modified calcium carbonate in a manner known in the art to be predictably suitable for fiber products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PETER Y CHOI/Primary Examiner, Art Unit 1786